SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. CNPJ/MF nº 06.164.253/0001-87 NIRE 35.300.314.441 MINUTES OF THE BOARD OF DIRECTORS’ MEETING HELD ON AUGUST 11, 2015 I. Date, Time and Place : August, 11th 2015, at 02:00 p.m., on Praça Comte. Linneu Gomes, S/N, Portaria 3 – Prédio 15 – Board of Directors’ Meeting Room, Jardim Aeroporto, São Paulo (“ Company ”). II. Attendance : All the members of the Board of Directors of the Company, elected in the Annual General Meeting occurred on April, 30 th 2015. III. Presiding board : As a chairman off the meeting, Mr. Henrique Constantino, who invited me, Claudia Karpat, to act as secretary of the meeting. IV. Calling : Waived, due to the attendance of all the members of the Board of Directors. V. Agenda : To pass resolutions on the following matters: (i) approval of the Financial Statements of the Company for the second quarter of 2015, with special revision by Ernst & Young Auditores Independentes S.S .; (ii) granting the Restricted Shares Awards and Stock Options relating to the fiscal year 2015; (iii) update of the Manual for Disclosure and Use of Information and Trading Policy for Securities issued by the Company (“ Disclosure Policy ”); (iv) approval of the Transaction Policy Manual with Related Parties; (v) approval of the amendment to the bylaws of the Statutory Audit Committee; (vi) approval of the filing of the Ethic Code and the Conduct Manual, in the Relations Investor website and other applicable channels; (vii) approval of granting of guarantee from the Company to VRG Linhas Aéreas S.A. (“ VRG ”), its controlled company, in order to guarantee the performance of VRG´s obligations under the aircraft lease agreement of two boeing aircrafts, with serial number MSN 39627 and MSN 41177, entered into between VRG and Wells Fargo Bank Northwest, National Association (not in its individual capacity, but acting only as its owner fiduciary); (viii) the execution, by the subsidiary of the Company, Gol LuxCo S.A (“ Gol LuxCo ”) as borrower, of a credit agreement, with Morgan Stanley Senior Funding, Inc., as administrative agent representing the interests of the creditors (“ Morgan Stanley ”), in an aggregate principal amount of up to U.S.$300,000,000 (three hundred millions US Dollars), with maturity date of 5 (five) years (“ Credit Agreement ” and “ Loan ”, respectively), as well as granting personal guarantee by the Company together with VRG Linhas Aereas S.A (“ VRG ” and, together with the Company, the “ Guarantors ”), in order to assure the fulfillment of the obligations assumed by Gol LuxCo under the Credit Agreement; (ix) the execution by Gol LuxCo, as borrower, of a reimbursement agreement, with Delta Air Lines Inc., as a backstop guarantor of the Credit Agreement (“ Delta ”) and Banco Citibank S.A., as collateral agent (“ Citibank ” and ( Reimbursement Agreement ”, respectively), under which Gol LuxCo agreed to pay to Delta, a sum equal to the amount so paid by Delta resulting from the guarantee to be provided under the Credit Agreement, plus interest provided for in Reimbursement Agreement, as well as granting of personal guarantee by the Company together with VRG, in order to assure the fulfillment of the obligations assumed by Gol LuxCo under the Reimbursement Agreement; (x) the granting of collateral by the Company in order to guarantee the obligations assumed by Gol LuxCo e Guarantors under the Reimbursement Agreement, through the execution of a share, assets and credit rights pledge agreement between the Company, Delta, Citibank and Citigroup Global Markets Brasil Corretora de Câmbio, Títulos e Valores Mobiliários S.A. (“Citi Corretora” and “Pledge Agreement”, respectively), under which it will be established the pledge over shares of Smiles S.A. (CNPJ/MF No. 15.912.764/0001-20) (“Smiles”) owned by the Company; (xi) opening of a cash collateral account and a brokerage account with Citibank e Citi Corretora, respectively, through the execution of the (a) “Controlled Account Services Agreement, Collateral Agent and Other Conditions”, with Delta, Citibank and Citi Corretora (“Controlled Account Agreement”), and the (b) “Agreement For Conducting Transactions In The Markets Managed By The Stock, Commodities And Futures Exchange Markets And/Or Entity In The Over-The-Counter Organized Market” with Citi Corretora (“Brokerage Account Agreement”); (xii) authorize the Company’s officers and attorneys to take all necessary measures and to practice all necessary acts to implement the resolutions to be approved regarding from items “viii” to “xii”, as well as ratify the previous acts practiced by the officers and/or attorneys in these terms, as applicable. VI. Resolutions: First of all, it is hereby acknowledged that the Director Edward H. Bastian informed the other Directors of his impediment, exclusively regarding from item “viii” to “xii” of the Agenda, pursuant to article 156 of the Brazilian Corporations Law, clarifying that his interest arises from his position as executive officer of Delta Air Lines, Inc., and, thus, he left the room when the starting the discussion of these items. After the necessary explanations were provided, were approved, by unanimous vote: (i) the Financial Statements for the second quarter of 2015, with special review issued by Ernst & Young Auditores Independentes S.S. (“E&Y”).
